Citation Nr: 1033473	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-29 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to retroactive payment for a dependent child from 
June 2006 to April 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1973.  The Veteran died in April 2007, and his death has been 
determined to be service-connected.  The present appellant is the 
Veteran's widow.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal of a November 2007 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied dependency benefits for the 
appellant's son.

The appellant testified before the undersigned Member of the 
Board in a hearing at the RO in June 2010.  A transcript of her 
testimony is of record.


FINDINGS OF FACT

1.  The appellant's son was a fulltime student at Marion 
Technical Institute from August 10, 2005 until April 4, 2007; he 
was not over 23 years of age during that period.

2.  The RO stopped paying benefits to the appellant's son 
effective from May 2006 after his 18th birthday.

3.  The RO did not receive an effective formal or informal 
Request for Approval of School Attendance within one year of the 
18th birthday of the appellant's son.   
CONCLUSION OF LAW

The criteria are not met for payment of retroactive dependency 
benefits for a child over the age of 18 based upon school 
attendance for the period prior to April 4, 2007.  38 U.S.C.A. §§ 
101, 5113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.667 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This case is one in which the law is dispositive of the issue.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the appellant in obtaining 
evidence where, as here, there is no reasonable possibility that 
any further assistance would aid her in substantiating her claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

However, in a September 2008 2007 statement of the case, the RO 
informed the appellant of the provisions of 38 C.F.R. §§ 3.57 and 
3.667 which identify the criteria for receiving an additional 
allowance for a dependent child.

The appellant has been provided the opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, including a hearing before the Board.  The Board 
finds that there is sufficient evidence to make a determination 
in this case, and the appellant is not prejudiced by a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).


Legal Principles

Any veteran entitled to compensation under the provisions of 38 
U.S.C.A. § 1114 (wartime service), and whose disability is rated 
not less than 30 percent, shall be entitled to additional 
compensation for a dependent child who has attained the age of 
eighteen years and who is pursuing a course of instruction at an 
approved educational institution.   38 U.S.C.A. § 1115(1)(F). 

A child of a veteran is legitimate child, a child legally adopted 
before the age of 18 years, and a stepchild who acquired that 
status before the age of  18 years and who was a member of the 
veteran' household at the time of the veteran's death, and who 
(i) is under the age of 18 years; or, (ii) who before reaching 
the age of 18 years becomes permanently incapable of self-
support; or, (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at an 
educational institution approved by VA.  38 C.F.R. § 3.57(a).

A "stepchild" means a legitimate or illegitimate child of the 
veteran's spouse.  A child of a surviving spouse whose marriage 
to the veteran is deemed valid meets the provisions of 38 C.F.R. 
§ 3.52 and who otherwise meets the requirements of this section 
is included.  38 C.F.R. § 3.57(b).

A specific claim in the form prescribed by the VA Secretary must 
be filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151. 

Any communication or action indicating an intention to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly appointed representative, a Member of 
Congress, or some person acting as next friend of the claimant 
who is not sui juris, may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.  Upon receipt 
of an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

Compensation may be paid from a child's 18th birthday based upon 
school attendance if the child was at that time pursing a course 
of instruction at an approved educational institution and a claim 
for such benefits is filed within 1 year from the child's 18th 
birthday.  Compensation based upon a course of instruction at an 
approved educational institution that was begun after a child's 
18th birthday may be paid from the commencement of the course if 
a claim is filed within 1 year from that date.  38 C.F.R. § 
3.667(a).

Analysis

 The Veteran died in April 2007.  

In May 2007 the appellant submitted a VA Form 21-534, Request for 
Dependency and Indemnity Compensation (DIC), Death Pension and 
Accrued Benefits by a Surviving Spouse or Child.  In that Form 
21-534 the appellant named L.O.T. as the Veteran's stepchild and 
identified L.O.T.'s date of birth as May [redacted], 1988.

An RO rating decision in May 2007 granted service connection for 
the cause of the Veteran's death and also granted basic 
eligibility for Dependents' Educational Assistance (DEA) 
effective from the date of the Veteran's death; i.e., from April 
[redacted], 2007.

In July 2007 the appellant submitted the instant claim for any 
retroactive pay due to her son for the period he was enrolled in 
school; i.e., for the period prior to April 4, 2007.   With her 
claim she enclosed a VA Form 21-674 (Request for School 
Attendance) and a letter from the Registrar of the Marion 
Technical Institute (MTI) stating that the appellant's son had 
been enrolled at MTI as a fulltime student from August 10, 2005 
to April 4, 2007.  Of interest, the claim has a "date signed" 
of April 21, 2006 but refers to her son having dropped out of 
school on April 4, 2007; as noted, the document was received by 
the RO in July 2007.  

The administrative decision on appeal, issued in November 2007, 
denied benefits for the appellant's son because he had dropped 
out of school before the appellant's entitlement to DIC began 
(i.e., before the Veteran's death).  The administrative decision  
informed the appellant that retroactive payment for the period 
her son  was still in school  (i.e., prior to April 4, 2007) 
could not be granted  because a VA Form 21-674, Request for 
Approval of School Attendance, was not received prior to the 
Veteran's death.

The appellant submitted a Notice of Disagreement (NOD) 
acknowledging VA had ceased paying benefits for her son when he 
turned 18 in 2006.  However, she pointed to a letter from the 
Registrar of MTI dated in May 2006 and received by VA in June 
2006; the letter stated the appellant's son was currently 
attending MTI and working toward a standard high school diploma, 
with expected graduation in May 2008.  The appellant asserted in 
her NOD that she had never received a VA Form 21-674 from the RO, 
evidently because her son was a high school student at the time.

The appellant reiterated in her Substantive Appeal that the RO 
had not notified her that submission of a VA Form 21-674 prior to 
her son's 18th birthday was a prerequisite to receiving the 
benefit sought.

The appellant testified before the Board in June 2010 that her 
son had received VA benefits during the 2006 school year, but 
those benefits stopped in May 2006 after her son turned 18.  In 
June 2006, after benefits stopped, she visited the Marin County 
Veterans Service Office, where she was advised to obtain a letter 
from MTI showing her son's attendance and anticipated graduation 
date, but she was not advised to also submit a VA Form 21-674.  
She thereupon obtained the letter from MTI and submitted it to 
the RO in June 2006 as noted above, but subsequently received no 
word from the RO regarding continued benefits for her son.  In 
June 2007, after the Veteran's death, she again visited the Marin 
County Veterans Service Office, at which time she was provided 
with the VA Form 21-674, which she thereupon submitted as a 
claim.  She testified that neither she nor the Veteran had been 
made aware of the filing requirements for continued eligibility 
during the Veteran's lifetime.  

Evaluating the evidence in light of the criteria noted above, the 
Board finds that the appellant does not meet the criteria for 
retroactive compensation for a dependent child.  Under 38 C.F.R. 
§ 3.667 additional compensation for a child may be paid for 
school attendance if the claim is filed either within one year of 
the child's 18th birthday or one year of the date of commencement 
of the course, but neither of these criteria was met.  The VA 
Form 21-674 in this case was received on July 30, 2007, one year 
and sixty-five days after the child's 18th birthday and several 
years after commencement of the course.  Thus, the appellant's 
application for an additional allowance for her son was not 
timely filed under the criteria of 38 C.F.R. § 3.667.

The appellant appears to be arguing that her submission of the 
letter from the MTI registrar in June 2006 constitutes an 
informal claim for benefits, and that the RO should have provided 
her with the appropriate form and filing instructions under the 
provisions of 38 C.F.R. § 3.155(a).  However, 38 C.F.R. 
§ 3.155(a) stipulates that an informal claim must identify the 
benefit being sought; in this case there is nothing in the letter 
that should have reasonably alerted the RO of what specific 
benefit the appellant was seeking.  The letter of June 2006 
accordingly does not constitute an informal claim for benefits, 
and there is no fault on the part of the RO in not providing the 
appellant with the requisite claims form.  See 38 C.F.R. § 3.155; 
see also Kessel v. West, 13 Vet. App. 9 (1999).

The appellant also appears to be arguing that she detrimentally 
relied on inadequate guidance from the Marin County Veterans 
Service Office, which agency told her to submit a letter from the 
registrar but failed to advise her of the requirement for a VA 
Form 21-674.  It does not appear on review that the that the 
Marin County Veterans Service Office is an office affiliated with 
VA; accordingly, any inadequacy of advice provided by that agency 
does not reflect fault on the part of the RO or a showing of 
detrimental reliance by the appellant on advice from VA.     

While the Board sympathizes with the appellant's position, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been 
observed that "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 433 (1992).

The Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the absence of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the 
appellant has not met the legal requirements for retroactive 
dependent compensation based on a child's school attendance, her 
appeal must be denied. 
  

ORDER

Payment of retroactive dependency benefits prior to April 4, 2007 
for a child over the age of 18 based upon school attendance is 
denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


